Citation Nr: 0932688	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  08-30 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected coronary artery disease.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 RO rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran's October 2008 VA-9 Substantive Appeal requested 
a Central Office Board hearing and was scheduled for a 
hearing in September 2009.  However, in August 2009, the 
Veteran requested a hearing at the RO instead.  Because these 
hearings are scheduled by the RO, a remand of this matter is 
required in this case.  See 38 C.F.R. § 20.704 (2008).  

Accordingly, the case is hereby REMANDED to the RO, via the 
AMC, for the following action:

The RO should take appropriate steps to 
schedule the veteran for a hearing, 
including with a Veterans Law Judge at 
the RO at the earliest opportunity, 
following the usual procedures as set 
forth in 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.704 (2008).  Then, the 
RO should undertake any development or 
action in accordance with current 
appellate procedures.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




